Opinion by
Mr. Justice Mitchell,
The legal questions involved in this appeal are substantially the same as in Brock v. Steel Company, ante, p. 249,
*256The testator here gave his trustees a power of sale but expressly excluded the Cornwall ore banks, his language being, “ but not to make any sales of the principal which I forbid,” and the power to sell being limited to his estate “ other than Cornwall ore banks.” As said in Brock v. Steel Company there is no express prohibition of sale by order of court and it would have been ineffectual if there had been. For the reasons set forth in the opinion in that case the decree is affirmed.